Title: Petition to the American Commissioners from American Merchant Captains, 9 April 1778
From: American Merchant Captains
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Nantes April 9th. 1778.
To their Excellencies the Ministers Plenipotentiary of the United States of America to the Court of France.
The Memorial of the Captains of the American Merchant Vessells now at Nantes and the neighbouring Ports, Humbly Sheweth.
That your Memorialist apprehend more Danger of Capture by the Enemy on this Coast, than in the whole passage beside.
That as this Kingdom has lately declared that the American Commerce shall be protected, they humbly request the Representatives of their Country to make application to the French Court for such a Convoy off this Coast as they in their Wisdom shall Judge sufficient for their protection.
That they apprehend they will be all ready for Sea by the Fifth Day of May next, and in confidence of obtaining the desired Convoy those of your memorialist that are ready sooner will wait for the others.
Your Memorialists trust that there can be no Impropriety in this application, since exclusive of their Concern for their Safety and that of the People under their Command, the Pressing necessity of their Country for the Articles with which their Vessells are loaded, makes it their Duty as faithfull Subjects of the United States to take every possible method for the Preservation of their Vessells and Cargoes.
Your Memorialists hope for a Compliance with their Request, and as in Duty bound, Will every pray.
Joseph Chapman
Comr. of the Brig Nantes In the service of the Massats. State
John Harris
Comr. of the Snow Penet, In the service of the Massachts. State

Samel Dunn
Comr. of the Brigt Venus, belonging to Boston
Charles Jenkins
Comr. Brig Hawk of Nantucket.
John Nicols
Comr. of the Brig Success belonging to Maryland
 
Notation: Memorial of American Captns. praying Convoys.
